By these proceedings it is sought to review certain orders of the Railroad Commission raising certain rates or charges for the transportation of passengers by the Pacific Electric Railway Company. Section 20 of article XII of the constitution provides that in such matters "the decision of the said commission . . . shall not be subject to review by any court except upon the question whether such decision of the commission will result in confiscation of property."
We are satisfied that the petitions filed herein do not allege facts showing any "confiscation of property" within the meaning of this constitutional provision.
The applications are denied.